        Case 3:16-md-02741-VC Document 11460 Filed 08/03/20 Page 1 of 2



HOLLINGSWORTH LLP
Eric G. Lasker (pro hac vice)
Martin C. Calhoun (pro hac vice)
1350 I Street, N.W.
Washington, DC 20005
Telephone: (202) 898-5800
Facsimile: (202) 682-1639
Email:       elasker@hollingsworthllp.com
             mcalhoun@hollingsworthllp.com

Attorneys for Defendant
MONSANTO COMPANY


                              UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA



 IN RE: ROUNDUP PRODUCTS                              MDL No. 2741
 LIABILITY LITIGATION
                                                      Case No. 3:16-md-02741-VC

 This document relates to:

 Daniel Lindvall [no case-specific number
 assigned]



      MONSANTO COMPANY’S MONTHLY REPORT IN RESPONSE TO PTO
  NO. 183 RE NON-COMPLIANT LAWSUIT DIRECTLY FILED IN THIS DISTRICT

       Pursuant to Pretrial Order No. 183, defendant Monsanto Company (“Monsanto”) hereby

submits this report regarding a lawsuit that: (a) was directly filed in this district last month (July

2020); and (b) fails to comply with the personal jurisdiction and venue requirements: Daniel

Lindvall v. Monsanto Co. On July 24, 2020, plaintiff filed a “short form complaint” on the

MDL-wide docket (ECF No. 11408); to Monsanto’s knowledge, no case-specific number has

been assigned to this lawsuit. Plaintiff alleges that he resides in Georgia and that he was exposed

to Roundup®-branded herbicides in Nebraska, Complaint ¶¶ 4, 8, but does not allege any
        Case 3:16-md-02741-VC Document 11460 Filed 08/03/20 Page 2 of 2




connections between his claims and the State of California or the Northern District of

California.1



DATED: August 3, 2020                            Respectfully submitted,


                                                 /s/ Eric G. Lasker
                                                 Eric G. Lasker (pro hac vice)
                                                 (elasker@hollingsworthllp.com)
                                                 Martin C. Calhoun (pro hac vice)
                                                 (mcalhoun@hollingsworthllp.com)
                                                 HOLLINGSWORTH LLP
                                                 1350 I Street, N.W.
                                                 Washington, DC 20005
                                                 Telephone: (202) 898-5800
                                                 Facsimile: (202) 682-1639

                                                 Attorneys for Defendant
                                                 MONSANTO COMPANY




1
  Although this plaintiff used a short form complaint, Monsanto is not aware of a multi-plaintiff
lawsuit from which this plaintiff’s claims have been severed.

                                                2
